Case: 12-51200       Document: 00512352179         Page: 1     Date Filed: 08/23/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 23, 2013
                                     No. 12-51200
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

YSAURO REYES-ORTIZ, also known as Jorge Rodas Cruz, also known as
Felisiano Garcia Monpufur, also known as Felisiano Garcia Montufur, also
known as Isauro Reyes,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CR-230-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Ysauro Reyes-Ortiz (Reyes) appeals the 12-month sentence imposed
following the revocation of his supervised release. The district court ordered the
revocation sentence, which was within the Guidelines and below the statutory
maximum term of imprisonment, to run consecutively to the 24-month sentence
imposed in Reyes’s new illegal reentry case. Reyes argues that his revocation


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51200     Document: 00512352179       Page: 2   Date Filed: 08/23/2013

                                   No. 12-51200

sentence is greater than necessary to further the relevant 18 U.S.C. § 3553(a)
factors of deterring future criminal conduct and protecting the public.
      Because Reyes did not object to the reasonableness of his revocation
sentence in the district court, review is for plain error.        United States v.
Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009). To show plain error, he must
show a forfeited error that is clear or obvious and that affects his substantial
rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a
showing, we have the discretion to correct the error but only if it seriously affects
the fairness, integrity, or public reputation of judicial proceedings. Id.
      Although in imposing a revocation sentence, the district court is directed
to consider the relevant factors enumerated in § 3553(a), including the non-
binding policy statements found in Chapter Seven of the Sentencing Guidelines,
see United States v. Mathena, 23 F.3d 87, 90-93 (5th Cir. 1994), the district court
has “substantial latitude in devising revocation sentences for defendants who
violate the terms of supervised release.” United States v. Miller, 634 F.3d 841,
843 (5th Cir. 2011) (internal quotation marks and citation omitted). Further, the
imposition of a consecutive revocation sentence is both authorized by statute and
preferred under the Guidelines. See 18 U.S.C. § 3584; U.S.S.G. § 7B1.3(f), p.s.,
& comment. (n.4). Reyes’s disagreement with the propriety of the consecutively-
imposed sentence is insufficient to show that the district court plainly erred in
imposing the sentence or to overcome the presumption of reasonableness
afforded to his within-guidelines revocation sentence. See Puckett, 556 U.S. at
135; United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010); United States v.
Lopez-Velasquez, 526 F.3d 804, 809 (5th Cir. 2008) (recognizing that the
presumption of reasonableness afforded to within-guidelines sentences also
applies to within-guidelines revocation sentences).
      The judgment of the district court is AFFIRMED.




                                         2